Citation Nr: 1200163	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-39 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force (USAF) from March 1970 to August 1972, when he was administratively discharged for unsuitability.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2010, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge.  A transcript is in the claims file.

The evidentiary record indicates recent diagnoses of mood disorder NOS, impulse control disorder NOS, adjustment disorder, alcohol dependence, intermittent explosive disorder and paranoid personality disorder.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the issue on appeal is as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for the action as described below.

The Board notes that the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The U. S. Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the Veteran's service medical treatment records and DD Form 214 reveal that he was administratively discharged for unsuitability.  Discharge was recommended by an Air Force psychiatrist in April 1972, who had diagnosed the appellant with an acute anxiety reaction in an emotionally unstable personality with explosive features.  This raises the question of a preexisting personality and/or psychiatric disorder; however, the RO has not addressed that aspect of the case.  A personality disorder is not a disease or injury for VA compensation purposes.  See 38 C.F.R. § 3.303(c) (2011).  However, service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Oct. 30, 1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, VA has not determined whether there is clear and unmistakable evidence that a personality and/or psychiatric disorder preexisted the Veteran's entry into active military service in March 1970.  The RO also has not determined whether, if any such condition did preexist service, there is clear and unmistakable evidence that the preexisting disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

The RO did not obtain a medical opinion on these questions.  Inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions, the duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); see also Colvin v. Derwinski, Vet. App. 171, 175 (1991).  Readjudication on remand should reflect consideration of this theory, as well as all other applicable theories.

Although the Veteran was afforded a VA examination by a psychologist in January 2009, review of the associated report reveals details not only about the appellant, but also about another veteran.  These details go beyond the age and race of the appellant that were addressed in the August 2009 addendum to the January 2009 examination report.  

Once VA provides an examination in conjunction with a service connection claim, the examination must be adequate or VA must notify the appellant why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, in Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, the examination report has been compromised and the Board concurs with the appellant's request for another examination.

The Board also notes that the Veteran was admitted to the McConnell (TAC) USAF Hospital on April 12, 1972.  However, none of the associated hospital treatment records have been included in the claims file.  Although the Veteran's service treatment records include a notation that he was treated in the mental health clinic on April 21, 1972, no mental health clinic records have been associated with the claims file.  Nor have the appellant's service personnel records been sought and associated with the claims file.  On remand, the complete USAF hospital and psychiatric records for the appellant, as well as a copy of his Official Military Personnel File (OMPF), including narrative performance evaluation reports, should be obtained and associated with the claims file.

During his March 2010 Travel Board hearing, the Veteran testified that he initially sought VA medical treatment in approximately 1995, and that he continues to receive VA medical treatment, including for his psychiatric condition.  Review of the evidence of record reveals that the only VA treatment records associated with the claims file are dated between May 2008 and October 2008.  Therefore in order to fulfill the duty to assist, any outstanding VA inpatient and outpatient records for the Veteran not already of record from 1995 to the present should be obtained and associated with the claims file.

Here, the VA has not informed the Veteran of what is needed to establish service connection for a preexisting disability.  Thus, on remand, the Veteran should be provided such notice.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following action:

1.  Send the Veteran and his representative a corrective notice letter under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010), that includes an explanation of the type of evidence needed to substantiate service connection for a disorder that preexisted service, and what evidence VA will provide and what evidence the Veteran should provide.  Ask the Veteran to provide the names and addresses of all VA, private or non-VA government mental healthcare providers and treatment centers where he has been treated for any personality/psychiatric disorder since August 1972.  After securing the necessary release(s), attempt to obtain any records not already associated with the claims file, to include all outstanding records of evaluation and treatment of the Veteran from any identified VA facility dated from 1995 to the present.  

If the appellant responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Make an attempt to obtain copies of the Veteran's OMPF, including any narrative performance evaluation reports and disciplinary records for him, and of any outstanding service treatment records.  In doing so, contact the National Personnel Records Center (NPRC), the Department of the Air Force, and any other appropriate records repository.  In particular, VA should seek copies of mental health service treatment records and treatment records for an April 1972 hospitalization at McConnell USAF Hospital.  If any records repository contacted suggests other sources, those sources should be encompassed by the search.

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, to the extent possible, schedule the appellant for a VA psychiatric examination to determine the nature, onset date and etiology of any current psychiatric or personality disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  With respect to any diagnosed psychiatric disorder, the examiner should provide details about the onset and severity of the symptoms of each disorder.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that that such diagnosed disorder is the result of disease or injury incurred or aggravated during, or is otherwise related to, the Veteran's active duty.  In rendering the requested opinion, the examiner should specifically address: (a) whether any psychiatric and/or personality disorder clearly and unmistakably preexisted the Veteran's entrance into service; and if so, (b) is there clear and unmistakable evidence that any preexisting psychiatric and/or personality disorder was not aggravated (increased in disability beyond the natural progress of the condition) during service.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

